                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 ANTHONY WAYNE MICHAEL,

                     Plaintiff,

             v.                                     CAUSE NO. 3:18CV869-PPS/MGG

 WESTVILLE CORRECTIONAL
 FACILITY and DR. WALLA,

                     Defendants.

                                         ORDER

      Anthony Wayne Michael, a prisoner without a lawyer, seeks leave to proceed in

forma pauperis. Pursuant to 28 U.S.C. § 1915(b), the court:

      (1) GRANTS the plaintiff leave to proceed in forma pauperis (ECF 3);

      (2) WAIVES the initial partial filing fee;

        (3) ORDERS the plaintiff, Anthony Wayne Michael, IDOC # 960269, to pay (and
the facility having custody of him to automatically remit) 20% of the money he receives
for each calendar month during which he receives $10.00 or more, until the $350.00
filing fee is paid in full;

      (4) DIRECTS the clerk to create a ledger for receipt of these funds; and

       (5) DIRECTS the clerk to send a copy of this order to each facility where the
plaintiff is housed until the filing fee has been paid in full.

      SO ORDERED on November 26, 2018.

                                                     /s/ Philip P. Simon
                                                   JUDGE
                                                   UNITED STATES DISTRICT COURT
